Citation Nr: 1546351	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  07-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.

2.  Service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In December 2010 and October 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to determine whether a Board hearing could be accomplished from a correctional facility and, if so, to arrange the hearing.  The Board videoconference hearing was arranged; therefore, the Board finds that the AOJ substantially complied with the December 2010 and October 2011 Board remand directives, and the Board videoconference hearing was held in August 2015.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran is currently incarcerated in a correctional facility in Los Angeles, California.  In May 2015, the Veteran submitted a Videoconference Hearing Privacy Release form because of the requirement that correctional facility staff accompany the Veteran during the Board hearing due to his incarcerated status.  In August 2015, the Veteran testified at a Board videoconference hearing from a correctional facility in Los Angeles, California, before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  The Veteran's representative also appeared in Washington, DC.  The Board hearing transcript has been associated with the electronic claims file on VBMS.  


FINDINGS OF FACT

1. The claim for service connection for an acquired psychiatric disorder was denied in an October 1995 rating decision on the basis that service treatment (medical) records were negative for any complaints, treatment, or diagnosis of a psychiatric disorder during service; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision or provide additional evidence within one year of the October 1995 rating decision.

2. Evidence received since the October 1995 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for an acquired psychiatric disorder (no in-service onset of a psychiatric disorder), so raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder. 

3. The Veteran has a current acquired psychiatric disability, diagnosed as depression, psychosis, and bipolar disorder with psychotic features.

4. The Veteran had symptoms of an acquired psychiatric disorder (auditory hallucinations) during active service. 

5. The current psychiatric disorder had its onset in service.


CONCLUSIONS OF LAW

1. The October 1995 rating decision, which denied service connection for an acquired psychiatric disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The criteria for reopening service connection for a psychiatric disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include depression, psychosis, and bipolar disorder with psychotic features, are met.  38 U.S.C.A. 
§§ 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   In this case, the Board is reopening and granting service connection for an acquired psychiatric disorder, which constitutes a full grant of the benefit sought on appeal with respect to these claims.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or duty to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Reopening of Service Connection for a Psychiatric Disorder 

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection in an October 1995 rating decision on the basis that service treatment (medical) records were negative for any complaints, treatment, or diagnosis of an acquired psychiatric disorder during service.  In an October 1995 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for an acquired psychiatric disorder.  The new evidence includes statements by the Veteran that he started experiencing auditory hallucinations - a symptom of the claimed acquired psychiatric disorder - during service.  The Veteran's statements are presumed credible for purposes of reopening service connection for an acquired psychiatric disorder.  See Justus, 3 Vet. App. at 513.  Based on the foregoing, the Board finds that this evidence is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses a previously unestablished fact of in-service onset of an acquired psychiatric disorder; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for an acquired psychiatric disorder below.
  
Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that service connection is warranted because symptoms of an acquired psychiatric disorder started in service.  Specifically, the Veteran asserts that auditory hallucinations began during service in 1973 or 1974 and have continued since service separation.  See e.g., August 2015 Board hearing transcript. 

The Board finds that the Veteran has a current acquired psychiatric disability, diagnosed as depressive disorder, psychosis, and bipolar disorder with psychotic features.  A February 2005 State of California Department of Corrections medical record shows diagnoses of depressive disorder and psychosis.  A July 2012 California Department of Corrections medical record shows a diagnosis of bipolar disorder with psychotic features.

The Board finds that the evidence is in relative equipoise on the question of whether the current acquired psychiatric disability began in service, that is, whether the acquired psychiatric disability was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that he started hearing voices during service in 1973 or 1974.  See e.g., August 2015 Board hearing transcript.  The Board finds that the Veteran is competent to report approximate onset of psychiatric symptoms such as auditory hallucinations and that his assertions of in-service onset of auditory hallucinations are credible.  See Buchanan, 451 F.3d at 1336; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d 1372.  The evidence weighing against a finding of in-service onset of a psychiatric disability includes the May 1974 service separation report of medical examination showing a normal psychiatric evaluation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current acquired psychiatric disability began during service, that is, an acquired psychiatric disability was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include depression, psychosis, and bipolar disorder with psychotic 

features, is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder is granted.

Service connection for an acquired psychiatric disorder, to include depression, psychosis, and bipolar disorder with psychotic features, is granted



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


